Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2017/166871 cited in the information disclosure statement of 6 September 2019 has been considered with respect to the provided English abstract. JP 2016-518468 cited in the information disclosure statement of 6 September 2019 has been considered with respect to the relevancy given in the provided International Search Report. CN 106449908, JP 2016-145269 and WO 2016/189869 cited in the information disclosure statement of 6 September 2019 has been considered with respect to the provided English translations. 
	JP 2018-525849 cited in the information disclosure statement of 6 September 2019 is part of the same patent family as considered references U.S. 20180158996 and WO 2017/166871 and has a publication date after the effective filing date for this application. Accordingly, it has a line drawn through it as being a cumulative reference. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
The specification is missing a brief description of the drawing(s) as set forth in 37 CFR 1.74. See MPEP § 608.01(f). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim lists “an organic solvent containing a hydrocarbon group” twice in the Markush group. Therefore, the claim is indefinite.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Palazon et al article.
This reference teaches a toluene, which is an organic solvent containing a hydrocarbon group, solution comprising blue light emitting CsPbBr3 nanoplatelets, green light emitting CsPbI3 nanocubes and red light emitting CdSe/CdS nanoparticles. CsPbBr3 and CsPbI3 are two of the perovksite compounds disclosed in the specification and thus inherently have the claimed crystal structure. The article anticipates the claimed mixture.
Claims 1, 2, 4, 6, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/195062.
Examples 2 of this reference teaches a mixture and film of CdSe/ZnS quantum dots and CsPbBr3 perovskite nanocrystals in polymethacrylate, an acrylic resin or polymer. CsPbBr3 is . 
Claims 1, 2, 4 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/166871.
U.S. patent 10,153,407 is the national stage application for WO 2017/166871 and thus it is the English translation for  WO 2017/166871.
Embodiment 6 of the reference teaches a mixture of a cadmium compound containing red quantum dot, which is a light emitting compound; a blue quantum dot powder comprising CsPbBr3 and CsPbCl3; a solvent mixture of methylbenzene, which is also known as toluene, and dichloromethane; and polyurethane glue, which is a polymer. It also teaches  a mixture of a cadmium compound containing red quantum dot, which is a light emitting compound; a blue quantum dot powder comprising CsPbBr3 and CsPbCl3; and polyurethane glue, which is a polymer. CsPbBr3 and CsPbCl3 are light emitting perovskites and are two of the perovksite compounds disclosed in the specification and thus inherently have the claimed crystal structure. The particle size of the blue light quantum dot powder is 8 nm. This teaching means the average and median particle diameter of the powder is 8 nm. This size falls within the claimed size ranges. The solvent mixture include the solvents of claim 14. The reference anticipates the claimed mixtures. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 10, 12, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/195062.
This reference teaches a mixture of light emitting halide perovskite particles and phosphors. The light emitting halide perovskite particles can be cesium, methylammonium or formamidinium lead halides of the formula APbX3, where A is cesium, methylammonium or formamidinium and X is bromide, iodide or chloride. These perovskites are several of the perovksite compounds disclosed in the specification and thus inherently have the claimed crystal structure. The particles are nanocrystals having a size of 2-100 nm (pg. 6), which means that the average particle size and the median or D50 diameter of these nanocrystals is within the taught range of 2-100 nm. These suggested average and median diameters fall within the claimed ranges. The phosphor and perovksite particles can be dispersed in a polymer(pg. 6), such as polyacrylates (pg. 7), which are acrylic resins or polymers. Page 8 teaches the compositions of the  phosphor and includes quantum dots of InP, InP/ZnS, InP/ZnSe, CdTe, CdTe/ZnS, CdTe/CdSe, CdSe, CdSe/ZnS, CdSe/ZnSe and CdSe/CdS. The reference suggests the claimed mixtures.
Claims 1, 2, 4, 10, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105742462.
	The translation for this reference shows it teaches a mixture comprising a mixture of red, green and blue quantum dots, which are light emitting compounds in a solvent; in a solvent and an encapsulation glue and in the encapsulation glue. The taught encapsulation glue is selected from silicones, polyurethanes and epoxies and thus are polymers. The quantum dots have a size of 1-10 nm, which means that the average particle size and the median or D50 diameter of these nanocrystals is within the taught range of 1-10 nm. These suggested average particle diameter In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The solvent can be hexane, cyclohexane, toluene, octane, dichlorotoluene, chloroform and dichloromethane, which all fall within the solvents of claim 14.  The examples show that the red quantum dot can be CsPbCl3, a cadmium compound or an indium compound; green phosphor can be an indium compound, a cadmium compound or CsPbBr3 and the blue quantum dot can be a cadmium compound or CsPbI3. The taught cesium lead halides are perovskite compounds and are three of the perovksite compounds disclosed in the specification and thus inherently have the claimed crystal structure. Given teachings in the reference, the reference suggests mixtures of perovskite compounds having the claimed structure, as one or two of the red, green and blue quantum dots of the taught composition and at least one of a cadmium compound and an indium compound as the other quantum dots of the taught composition. The reference suggests the claimed mixtures.
Claims 1, 2, 4, 10, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/166871.
U.S. patent 10,153,407 is the national stage application for WO 2017/166871 and thus it is the English translation for  WO 2017/166871.
The translation for this reference shows it teaches a mixture comprising a mixture of red, green and blue quantum dots, which are light emitting compounds in a solvent; in a solvent and an encapsulation glue and in the encapsulation glue. The taught encapsulation glue is selected from silicones, polyurethanes and epoxies and thus are polymers. The quantum dots have a size 50 diameter of these nanocrystals is within the taught range of 1-10 nm. These suggested average particle diameter range falls within the range of claim 15 and the suggested median diameter range overlaps the range of claim 16. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The solvent can be hexane, cyclohexane, toluene, octane, dichlorotoluene, chloroform and dichloromethane, which all fall within the solvents of claim 14.  The examples show that the red quantum dot can be CsPbI3, a cadmium compound or an indium compound; and the blue quantum dot can be a cadmium compound, and indium compound or a mixture of CsPbCl3 and CsPbBr3. The taught cesium lead halides are perovskite compounds and are three of the perovksite compounds disclosed in the specification and thus inherently have the claimed crystal structure. Given teachings in the reference, the reference suggests mixtures of perovskite compounds having the claimed structure, as one of the red and blue quantum dots of the taught composition and one of a cadmium compound or an indium compound as the other quantum dots of the taught composition. The reference suggests the claimed mixtures.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0186922.
This reference teaches a photoconversion layer, or film, comprising a red and green quantum dots, where one is a light emitting perovskite compound and the other can be an indium and/or cadmium light emitting compound.  The light emitting perovskite compound preferably is one having the formula CsPbX3, where X is Cl, Br or I. The taught cesium lead halides are 50 diameter of these nanocrystals is within the taught range of 1-10 nm. These suggested average particle diameter range falls within the range falls within the range of claim 15 and the suggested median diameter range overlaps the range of claim 16. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference teaches in the figures, in paragraphs [0193]-[0194] and in the examples that the layer can be in the form of a laminate and that this laminate can be used in a backlight unit, which is a light emitting device, or that it can be used in liquid crystal display. The reference suggests the claimed mixtures, film, laminate, device and display.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/31/21